UNITED STATES DISTRICT COURT
                                                                                    FILED
                                FOR THE DISTRICT OF COLUMBIA                        JUN 282010
                                                                              Clerk us'
                                                                                Senk . . DIstrict and
                                                                                      rUPtcy COurts
Raymond Curtis Evans,                          )
                                               )
                 Plaintiff,                    )
                                               )
         v.                                    )      Civil Action No.
                                               )                                1t IV8fl
Richard W. Roberts, Judge,                     )
                                               )
                   Defendant.                  )


                                    MEMORANDUM OPINION

         This matter, transferred from the United States District Court for the Middle District of

Pennsylvania, is before the Court on review of plaintiff s pro se complaint and application to

proceed in forma pauperis. The application will be granted and the complaint will be dismissed

pursuant to 28 U.S.C. § 1915A (requiring dismissal ofa prisoner's complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

         Plaintiff is a prisoner at the United States Penitentiary in Lewisburg, Pennsylvania. He

sues District Judge Richard W. Roberts of this Court for dismissing his case. See Evans v.

Daniels, Civ. Action No. 2123 (RWR). Plaintiff seeks a judgment "declaring defs final order

invalid." CompI. at 5. Plaintiff correctly appealed the dismissal order, albeit without success.

He has no further recourse in this Court. A separate Order of dismissal for failure to state a claim

accompanies this Memorandum Opinion.




              ,..,-
Date:   June~    ,2010